DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second pallet” in Lines 10-11.  Since “pallet” is recited in Line 4 as a singular structure followed by the recitation of “a first pallet” and “a second pallet”, it is not clear if “pallet” is meant to be plural or singular.  For examination purposes, “pallet” in Line 4 is being interpreted as “a first pallet and a second pallet”.  
Claim 1 recites “rollers” in Line 25.  Since Line 5 recites “one or more rollers”, it is not clear if there can be one roller or if there must be multiple rollers as recited in Line 25.  For examination purposes “one or more rollers” is being interpreted as “rollers”.
Claim 3 recites rollers.  Since Line 5 of 1 recites “one or more rollers”, it is not clear if there can be one roller or if there must be multiple rollers as recited in Claim 3.  For examination purposes “one or more rollers” in Claim 1 is being interpreted as “rollers”.
Claim 6 recites “said pallet”.  Since multiple “pallets” are recited in Claim 1, it is not clear if “pallet” can be singular or not rendering the claim indefinite.  For examination purposes, “pallet” in Line 4 of Claim 1 is being interpreted as “a first pallet and a second pallet”.  
Claims 8 and 9 recite “rollers”.  Since Line 5 of 1 recites “one or more rollers”, it is not clear if there can be one roller or if there must be multiple rollers as recited in Claims 8 and 9.  For examination purposes “one or more rollers” in Claim 1 is being interpreted as “rollers”.
The remaining Claims are rejected because they depend on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2 and 4-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Theilig 3,147,738 and in view of Martin et al. 3,093,092 and in view of Adler 3,504,636.
In Re Claim 1, as best understood, Theilig teaches a cargo transfer system for loading goods onto a boxcar-type railcar and supporting the goods during transport, the cargo transfer system comprising:		a pallet (30, Fig. 1) for supporting goods;								a cargo container (46) adapted to move along a track having:							a base (51) adapted to support a first said pallet loaded with goods entirely within the periphery of said base;													an upper platform (64, Fig. 8) above said base, said upper platform adapted to support a second said pallet loaded with goods entirely within the periphery of said upper platform;				first and second sidewalls (50) extending upwardly from said base and arranged generally parallel to one another, (See Fig. 8) said first sidewall terminating in a first upper end and said second sidewall terminating in a second upper end, (See Fig. 8) said first sidewall comprising a first vertical framework member and said second sidewall comprising a second vertical framework member, (See Fig. 8) said first vertical framework member fixed to said base proximate a first peripheral corner of said base, said second vertical framework member fixed to said base proximate a second peripheral corner of said base, said first vertical framework member fixed to said upper platform proximate a first peripheral corner of said upper platform, said second vertical framework member fixed to said upper platform proximate a second peripheral corner of said upper platform; (See Fig. 8) 				a top of said cargo container that is open so as to not restrict the height of goods on said upper platform; (See Fig. 10) and											a side of said cargo container spanning between said first and second sidewalls that is open to allow access to goods. (See Fig. 8) 
Theilig does not teach a conveyor within the boxcar-type railcar comprising one or more rollers extending from a track;	a bottom surface of said base that contacts said rollers;		
However, Martin teaches a conveyor (11) within a cargo vehicle (10) comprising one or more rollers (12) extending from a track (Fig. 1); a cargo container (16) adapted to move along the track; and a bottom surface (Fig. 1) of the base that contacts the rollers;  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the cargo container on a conveyor within freight vehicle in the system of Theilig as taught by Martin et al. in order to rapidly transport cargo.
Theilig/Martin et al. teach a conveyor within a freight vehicle, but not a boxcar-type railcar.
However, Adler teaches a conveyor within a boxcar-type railcar.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the conveyor in a boxcar-type railcar in the system of Theilig/Martin as taught by Adler in order to transport material to locations near train tracks.
In Re Claim 2, Theilig teaches wherein the bottom surface of the base is a solid plate.  (See 51, Fig. 8)
In Re Claim 4, Theilig teaches wherein the first and second upper ends of the first and second sidewalls are higher than the upper platform. (See Fig. 8)
Regarding Claim 5, Theilig/Martin/Adler does not teach the first sidewall comprising a first angled framework member that is neither vertical nor horizontal and the second sidewall further comprising a second angled framework member that is neither vertical nor horizontal, the first and second angled framework members are higher than the upper platform.  However, Official Notice is taken that sidewalls comprising an angled framework member that is neither horizontal nor vertical and higher than an upper platform is a well-known feature in cargo containers.  Therefore it would have been obvious to a person having ordinary skill in the art to add angled framework members to the first and second sidewall in the system of Theilig/Martin/Adler in order to strengthen the sidewall.
Regarding Claim 6, as best understood, Theilig/Martin/Adler is silent concerning the pallet having at least one side that is at least forty inches long.  However, it would have been obvious to one of ordinary in the art at the time of the invention was made to use a pallet having at least one side that is at least 40 inches long, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ (CCPA 1980).
In Re Claim 7, Theilig teaches wherein the goods on the second pallet can extend higher than the first and second upper ends when the second pallet loaded with is on the upper platform. (The second pallet can be stacked, as shown in Fig. 5, until the goods are higher than the first and second upper ends).
In Re Claim 8, as best understood, Martin teaches wherein the rollers are cylindrical (12, Fig. 1) 
Regarding Claim 9, as best understood, Theilig/Martin/Adler does not teach spherical rollers.  However, Official Notice is taken that spherical rollers are a well-known feature in conveyors for moving a cargo container.  Therefore it would have been obvious to a person having ordinary skill in the art to use a conveyor comprising spherical rollers in the system of Theilig/Martin/Adler in order to maneuver the cargo container in more directions making it easier to load the cargo area.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Theilig/Martin as applied to claim 1 above, and further in view of Juechter 3,768,416.
In Re Claim 3, as best understood, Theilig/Martin teach the system of Claim 1 as discussed above.
Theilig/Martin do not teach the bottom surface of the base comprising one or more strips that contact the rollers.
However, Juechter teaches one or more strips (101) that contact rollers (65)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add strips to the bottom surface of the base in the combination of Theilig/Martin as taught by Juechter in order to reduce wear on the bottom of the base.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hall, Ruth, Colbert and Saul teach a cargo container with sidewalls comprising angled framework members.  Watts, Feddersen et al., Brierton and Cofellen teach a cargo area comprising spherical rollers.  Van Niekerk, Sebastian et al., and Banks et al. teach a cargo area with rollers for cargo containers.												Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652